PER CURIAM.
We affirm the order denying appellant’s motion to correct an illegal sentence. Although appellant’s motion was based upon the court’s failure to sentence him in accordance with section-958.045(5)(c), Florida Statutes (2001), after his successful completion of boot camp, he raises entirely different issues regarding jail credit in his initial brief. Thus, he has abandoned the claim raised in the motion below. As appellant cannot raise new issues for the first time on appeal, we affirm.
FARMER, C.J., WARNER and SHAHOOD, JJ., concur.